United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Norfolk, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1458
Issued: November 9, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 13, 2007 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decisions dated September 29 and November 30, 2006 and
February 1, 2007 addressing the degree of permanent impairment of her left upper extremity
entitling her to a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than 12 percent impairment of her left upper
extremity for which she has received schedule awards.
FACTUAL HISTORY
This case has previously been before the Board on appeal. On February 17, 2004
appellant, then a 43-year-old mail carrier, filed a traumatic injury claim alleging that she slipped
and fell in the performance of duty injuring her left shoulder. The Office accepted her claim for
left shoulder rotator cuff tear and left shoulder distal clavicle arthroscopy with mini open rotator

cuff repair on March 16, 2004. The Office granted appellant a schedule award for two percent
impairment of her left upper extremity on March 28, 2005. By decision dated March 16, 2006,
the Office granted her a schedule award for an additional eight percent impairment of her left
upper extremity. Appellant appealed this decision to the Board. In a September 18, 2006
decision,1 the Board found that she was entitled to the combined value of 10 percent impairment
due to arthroplasty of the shoulder and 2 percent impairment due loss of range of motion
including 1 percent loss of abduction and 1 percent loss of external rotation. The Board found
that appellant had 11 percent impairment of her left upper extremity and affirmed the Office’s
June 15 and December 29, 2005 and March 16, 2006 decisions as modified. The facts and the
circumstances of the case as set out in the Board’s prior decision are adopted herein by reference.
Following the Board’s September 18, 2006 decision, appellant requested reconsideration
on October 9, 2006. In support of her request, she submitted a “corrected copy” of a
November 9, 2005 report from Dr. Kirk S. Hutton, a Board-certified orthopedic surgeon,
considered by the Board. Appellant stated that the range of motion figures applied to her left
upper extremity rather than her right as previously stated and that this report established
14 percent impairment of her left upper extremity. In the new version of the November 9, 2005
report, Dr. Hutton indicated that appellant had abduction of 160 degrees on the left, 30 degrees
of adduction and extension of 50 degrees on the left.
By decision dated November 30, 2006, the Office reviewed the merits of appellant’s
claim and found that Dr. Hutton’s report was not sufficient to modify the 11 percent schedule
award decision, as he had not signed or endorsed the “corrected copy.”
Appellant again requested reconsideration on January 2, 2007 and submitted additional
documentation from Dr. Hutton. In a signed report dated December 20, 2006, Dr. Hutton stated
that in the original November 8, 2005 report “‘right’ was dictated in three areas which were not
correct.” He stated that the note had been corrected to specify the impairments of the left
shoulder. The Office medical adviser reviewed Dr. Hutton’s reports and noted that appellant had
range of motion impairment of 1 percent due to 150 degrees of abduction, 1 percent due to 30
degrees of adduction and 2 percent due to 60 degrees of external rotation. He added these
figures to reach 4 percent impairment due to loss of range of motion and combined this number
with 10 percent impairment due to arthroplasty to reach a total impairment rating of 12 percent.
By decision dated February 1, 2007, the Office granted appellant a schedule award for an
additional one percent impairment of her left upper extremity. The Office found that appellant’s
total impairment for schedule award purposes was 12 percent.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulations3 set forth the number of weeks of compensation payable to employees
1

Docket No. 06-1367 (issued September 18, 2006).

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404 (1999).

2

sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The American Medical Association, Guides to the
Evaluation of Permanent Impairment has been adopted by the implementing regulation as the
appropriate standard for evaluating schedule losses.4 Effective February 1, 2001, the Office
adopted the fifth edition of the A.M.A., Guides as the appropriate edition for all awards issued
after that date.5
ANALYSIS
Appellant has previously received schedule awards totaling 11 percent due to undergoing
an arthroplasty of the left shoulder and experiencing loss of range of motion in the left shoulder.
In support of her claim, for an additional impairment of the left upper extremity, appellant
submitted a corrected copy of the November 9, 2005 note from Dr. Hutton, a Board-certified
orthopedic surgeon, addressing her loss of range of motion of the left upper extremity.
Dr. Hutton found that appellant’s left upper extremity demonstrated external rotation of 60
degrees. He also found internal rotation of 80 degrees. The A.M.A., Guides do not find that
these measurements constitute ratable impairments.6 Dr. Hutton found appellant’s left shoulder
demonstrated abduction of 160 degrees, 1 percent impairment under the A.M.A., Guides and
adduction of 30 degrees also 1 percent under the A.M.A., Guides.7 He found left shoulder
flexion of 180 degrees and extension of 50 degrees. Neither of these range of motion figures is
considered a ratable impairment under the A.M.A., Guides.8 Based on the allowable rating
under the A.M.A., Guides, appellant has established that she has two percent impairment of the
left upper extremity due to the loss of range of motion through Dr. Hutton’s report. When the
loss of range of motion of 2 percent is combined, as required by the A.M.A., Guides, with the
previously awarded 10 percent impairment due to left shoulder distal clavicle arthroplasty,9 then
an impairment of 11 percent results for schedule award purposes.10 Appellant has not submitted
any medical evidence substantiating a schedule award of more than 11 percent of her left upper
extremity.

4

Id.

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(a) (August 2002).
6

A.M.A., Guides 479, Figure 16-46.

7

Id. at 477, Figure 16-43.

8

Id. at 476, Figure 16-40.

9

Id. at 506, Table 16-27.

10

Id. at 505, 16.7 Arthroplasty; 604, Combined Values Chart.

3

CONCLUSION
The Board finds that appellant has no more than 12 percent impairment of her left upper
extremity for which she has received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the February 1, 2007, November 20 and
September 29, 2006 decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: November 9, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

